Title: To Thomas Jefferson from Martha Jefferson Randolph, 16 April 1802
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


            
              Edgehill April 16 1802
            I recieved with gratitude and pleasure inexpressible, my dearest Father, the elegant medal you sent me. it arrived safely with out a scratch even, and is I think a good likeness; but as I found fault with Houdon for making you too old I shall have the same quarrel with the medal also. you have many years to live before the likeness can be a perfect one. Mr R—desired me to tell you that as his trip to Georgia was but to take a view of the country, a few weeks sooner or later would make no material difference with him and his anxiety to conduct such a family of little children thro the difficulties of the journey would naturally induce him to pospone his as it will be attended by no great inconvenience to himself. Ellen and Cornelia have had an erruption attended with fever which has been prevalent in the neighbourhood certainly not the chicken pox but what else we cannot determine. Ellen is well and Cornelia much better. Virginia is certainly for size and health the finest child I ever had cutting her teeth with out fever, disordered bowels or other indication of her situation but the champing of her gums and the appearance of the teeth them selves. the others go on better than they did last winter. Jefferson is reading latin with his Papa but I am seriously uneasy at his not going to school, Mr Murray with whom we proposed putting him has his number complete and will not I fear take another. Anne translates with tolerable facility, and Ellen reads, not very correctly it is true, but in a way speedily to do so I hope. for which I really think we are indebted to your letter expressing your surprise at her having in so short a time learned to read and write; she began with it her self, and by continually spelling out lines putting them together and then reading them to who ever would listen to her, she convinced me of the practicability of carrying on reading and spelling together before in the regular course of the business she had got into two syllables. the writing she attempted also but the trouble was so much greater than any end to be answerd by teaching her at so early a period that very reluctantly I prevailed upon her to defer that part of her education to a more distant one. so much for my hopes and fears with regard to those objects in which they center. the former preponderate upon the whole, yet my anxiety about them frequently makes me unreasonably apprehensive, unreasonably I think for surely if they turn out well with regard to morals I ought to be satisfied, tho I feel that I never can sit down quietly under the idea of their being blockheads—
            adieu Dear adored Father we look forward with transport to the time at which we shall all meet at monticello tho not on my side unmixed with pain when I think it will be the precursor of a return to the world from which I have been so long been secluded and for which my habits render me every way unfit, tho the pleasure of seeing you every day is a good that will render every other evil light—once more adieu the children are clamorous to be remembered to you and believe your self first and unrivaled in the heart of your devoted child
            M. Randolph
          